Citation Nr: 0800720	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  06-22 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee 
disability, claimed as status post total knee arthroplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a right 
knee disability.  The veteran subsequently initiated and 
perfected an appeal of this determination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a right knee 
disability, to include as secondary to a service-connected 
disability.  Service connection may be awarded for a 
disability which is proximately due to or results from a 
service-connected disability, or is otherwise aggravated 
thereby.  38 C.F.R. § 3.310 (2007).  The Board observes that 
38 C.F.R. § 3.310, the regulation concerning secondary 
service connection, was amended effective October 10, 2006.  
See 71 FR 52744-47, (Sept. 7, 2006).  The intent was to 
conform the regulation to Allen v. Brown, a U.S. Court of 
Appeals for Veterans Claims (Court) decision that clarified 
the circumstances under which a veteran may be compensated 
for an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2007).  

In the present case, the veteran has been awarded service 
connection for a left knee disability, status post total knee 
replacement.  Additionally, he has had arthroplasty of the 
right knee as well.  Based on these undisputed facts, VA 
afforded the veteran VA examinations in July 2005 and April 
2006.  On examination in July 2005, a VA examiner concluded 
the "right knee condition is not caused by or a result of 
[the] left knee condition."  The examiner also found "no 
etiological or historical nexus relating [the] right knee 
condition to [the] left knee condition."  In April 2006, 
after medical examination, another examiner concluded the 
veteran's right knee disability was "more an issue of age, 
not an issue of causation from the left knee to the right 
knee."  While these medical opinions suggest the veteran's 
service-connected left knee disability did not cause his 
right knee disability, they do not address whether his left 
knee disability aggravated his right knee disability.  As 
such, these medical opinion statements are incomplete, and 
another opinion is required.  In contrast, the veteran has 
submitted a private October 2005 medical opinion statement 
from his treating physician suggesting the left knee 
disability "was certainly contributory" to the right knee 
disability.  This opinion at least obligates VA to obtain a 
medical opinion directly addressing the aggravation issue.  
VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  VA's 
duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2007).  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned, if 
possible, to a VA physician who examined 
the veteran in either July 2005 or April 
2006.  The veteran himself need not be 
rescheduled for another VA examination 
unless such examination is considered by 
the examiner to be necessary to render a 
proper medical opinion.  After reviewing 
the veteran's medical history, the 
examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current right knee 
disability is due to, the result of, or is 
otherwise aggravated by, the veteran's 
service-connected left knee disability.  
"Aggravation" is defined as any increase 
in the severity of the right knee 
disability that is proximately due to or 
the result of a service-connected 
disability, and not due to the natural 
progress of the right knee disability.  
See 38 C.F.R. § 3.310 (2007).  The 
examiner should provide a complete 
rationale for all conclusions reached.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's pending claim in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



